           Case 1:20-cv-00140-DAD-SAB Document 16 Filed 07/29/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     DANELLE RENEE SCOGGIN,                             Case No. 1:20-cv-00140-DAD-SAB
10
                    Plaintiff,                          FINDINGS AND RECOMMENDATIONS
11                                                      RECOMMENDING DISMISSAL OF THE
            v.                                          ACTION FOR FAILURE TO STATE A
12                                                      COGNIZABLE CLAIM FOR RELIEF,
     TURNING POINT CENTRAL                              FAILURE TO PROSECUTE, AND
13   CALIFORNIA,                                        FAILURE TO COMPLY WITH COURT
                                                        ORDERS
14                  Defendant.
                                                        (ECF Nos. 10, 15)
15
                                                        OBJECTIONS DUE WITHIN TWENTY-
16                                                      ONE DAYS

17

18         Danelle Renee Scoggin (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

19 action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) The matter was referred to a United States
20 magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21                                                 I.

22                                         BACKGROUND

23         Plaintiff filed this action on January 28, 2020. (ECF No. 1.) On March 27, 2020,

24 Plaintiff’s complaint was screened and it was found not to state a cognizable claim. (ECF No.

25 10.) Plaintiff was ordered to file a first amended complaint within thirty days. (Id.) The order

26 was mailed to Plaintiff and was returned undeliverable on April 8, 2020. Plaintiff’s address was
27 updated pursuant to the address that Plaintiff had included on her objections to a prior findings

28 and recommendations and the order was re-served by mail. The re-served order was returned as


                                                   1
           Case 1:20-cv-00140-DAD-SAB Document 16 Filed 07/29/20 Page 2 of 6


 1 undeliverable on April 27, 2020. On May 7, 2020, Plaintiff filed a notice of change of address

 2 and the order was re-served on this date. (ECF No. 11.) On June 11, 2020, a document labelled

 3 as a first amended complaint was filed. (ECF No. 12.) However, the document was not a

 4 complaint and was not signed by Plaintiff. On June 12, 2020, the Court issued an order

 5 disregarding the filing, directing the Office of the Clerk to re-serve the March 27, 2020 screening

 6 order, and ordering Plaintiff to file an amended complaint within thirty (30) days. (ECF No. 13.)

 7          On June 30, 2020, Plaintiff filed a one-page handwritten document with the heading

 8 “Amended Complaint,” however, the filing is substantively only a notice of another change of

 9 address. (ECF No. 14.) The filing indicates Plaintiff was required to change addresses due to an

10 electrical fire. (Id. at 1.) Plaintiff attached pages of the re-served March 26, 2020 screening

11 order, and the June 12, 2020 order, and thus it appeared Plaintiff was clearly in receipt of such

12 documents. (ECF No. 14 at 2-17.) On the attached copy of the June 12, 2020 order, where the

13 Court ordered Plaintiff to file the amended complaint within thirty days, Plaintiff wrote in

14 handwriting: “rec[ei]ved 6/28/2020.” (ECF No. 14 at 4.) On July 6, 2020, the Court issued an

15 order construing the filing as a request for additional time to file an amended complaint and

16 based on the date of receipt of the order, extended the time for Plaintiff to file the amended

17 complaint to thirty (30) days from her proffered date of receipt, June 28, 2020. (ECF No. 15.)

18 The order stated that “[g]iven Plaintiff has been repeatedly notified of her duty to file an

19 amended complaint, if Plaintiff fails to file an amended complaint by such deadline, the Court
20 shall recommend this action be dismissed, even if this order notifying her of an additional

21 extension is returned undeliverable.” (Id.) As of the date of this findings and recommendations,

22 Plaintiff has not filed an amended complaint.

23                                                 II.

24                                     LEGAL STANDARD

25          Notwithstanding any filing fee, the court shall dismiss a case if at any time the Court

26 determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which
27 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

28 such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)


                                                    2
           Case 1:20-cv-00140-DAD-SAB Document 16 Filed 07/29/20 Page 3 of 6


 1 (section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners);

 2 Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in forma pauperis

 3 proceedings which seek monetary relief from immune defendants); Cato v. United States, 70

 4 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis

 5 complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998)

 6 (affirming sua sponte dismissal for failure to state a claim). The Court exercises its discretion to

 7 screen the plaintiff’s complaint in this action to determine if it “(i) is frivolous or malicious; (ii)

 8 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

 9 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

10          In determining whether a complaint fails to state a claim, the Court uses the same

11 pleading standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a

12 short and plain statement of the claim showing that the pleader is entitled to relief . . .” Fed. R.

13 Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare recitals of the

14 elements of a cause of action, supported by mere conclusory statements, do not suffice.”

15 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

16 544, 555 (2007)).

17          In reviewing the pro se complaint, the Court is to liberally construe the pleadings and

18 accept as true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89,

19 94 (2007). Although a court must accept as true all factual allegations contained in a complaint,
20 a court need not accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A]

21 complaint [that] pleads facts that are ‘merely consistent with’ a defendant’s liability . . . ‘stops

22 short of the line between possibility and plausibility of entitlement to relief.’ ” Id. (quoting

23 Twombly, 550 U.S. at 557). Therefore, the complaint must contain sufficient factual content for

24 the court to draw the reasonable conclusion that the defendant is liable for the misconduct

25 alleged. Iqbal, 556 U.S. at 678.

26          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

27 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

28 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to


                                                      3
           Case 1:20-cv-00140-DAD-SAB Document 16 Filed 07/29/20 Page 4 of 6


 1 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 2 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 3 2000). In determining whether to dismiss a case for failure to comply with a court order, district

 4 courts are to weigh five factors: (1) the public interest; (2) the court’s need to manage the docket;

 5 (3) the risk of prejudice to the defendant; (4) the public policy favoring disposition of cases on

 6 their merits; and (5) the availability of less drastic alternatives. Id.

 7                                                    III.

 8                                              DISCUSSION

 9          In this instance, the Court finds that dismissal of this action is warranted based on

10 Plaintiff’s failure to comply with the order to file an amended complaint that cures the

11 deficiencies identified in the March 11, 2020 screening order. A court may dismiss an action,

12 with prejudice, based on a party’s failure to prosecute an action, failure to obey a court order, or

13 failure to comply with local rules. See, e.g. Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995)

14 (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th

15 Cir. 1992) (dismissal for failure to comply with an order to file an amended complaint); Carey v.

16 King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule

17 requiring pro se plaintiffs to keep court apprised of address); Malone v. United States Postal

18 Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order);

19 Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution
20 and failure to comply with local rules).

21          “In determining whether to dismiss an action for lack of prosecution, the district court is

22 required to consider several factors: ‘(1) the public’s interest in expeditious resolution of

23 litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;

24 (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less

25 drastic sanctions.’ ” Carey, 856 F.2d at 1440 (quoting Henderson v. Duncan, 779 F.2d 1421,

26 1423 (9th Cir. 1986)). These factors guide a court in deciding what to do, and are not conditions
27 that must be met in order for a court to take action. In re Phenylpropanolamine (PPA) Products

28 Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006) (citation omitted).


                                                       4
           Case 1:20-cv-00140-DAD-SAB Document 16 Filed 07/29/20 Page 5 of 6


 1          In this instance, the public’s interest in expeditious resolution of the litigation and the

 2 Court’s need to manage its docket weigh in favor of dismissal. In re Phenylpropanolamine

 3 (PPA) Products Liability Litigation, 460 F.3d at 1226. Plaintiff was first ordered to file an

 4 amended complaint within thirty days of March 27, 2020.              (ECF No. 10.)       Plaintiff was

 5 ultimately provided an extension of time to file an amended complaint until July 28, 2020. (ECF

 6 No. 15.) Plaintiff has still not filed a first amended complaint in compliance with the Court’s

 7 previous orders, and as explained in the original screening order, Plaintiff’s originally filed

 8 complaint failed to state a cognizable claim for relief. (ECF No. 10.)

 9          Plaintiff’s failure to comply with the orders of the Court and the Local Rules hinders the

10 Court’s ability to move this action towards disposition, and indicates that Plaintiff does not

11 intend to diligently litigate this action. Since it appears that Plaintiff does not intend to litigate

12 this action diligently there arises a rebuttable presumption of prejudice to the defendants in this

13 action. In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994). This risk of prejudice may be

14 rebutted if Plaintiff offers an excuse for the delay. In re Eisen, 31 F.3d at 1453. The risk of

15 prejudice to the defendants weighs in favor of dismissal.

16          The public policy in favor of deciding cases on their merits is greatly outweighed by the

17 factors in favor of dismissal. It is Plaintiff’s responsibility to move this action forward. This

18 action can proceed no further without Plaintiff’s cooperation and compliance with the order at

19 issue. This action cannot simply remain idle on the Court’s docket, unprosecuted. In this
20 instance, the fourth factor does not outweigh Plaintiff’s failure to comply with the Court’s orders.

21          Finally, a court’s warning to a party that their failure to obey the court’s order will result

22 in dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262;

23 Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The March 27, 2020 screening order

24 expressly stated: “If Plaintiff fails to file a first amended complaint in compliance with this order,

25 the Court will recommend to the district judge that this action be dismissed, with prejudice, for

26 failure to obey a court order, failure to prosecute, and for failure to state a claim.” (ECF No. 4 at
27 20.) Most recently on July 6, 2020, in granting Plaintiff an extension of time to file an amended

28 complaint, the Court emphasized that “[g]iven Plaintiff has been repeatedly notified of her duty


                                                      5
            Case 1:20-cv-00140-DAD-SAB Document 16 Filed 07/29/20 Page 6 of 6


 1 to file an amended complaint, if Plaintiff fails to file an amended complaint by such deadline, the

 2 Court shall recommend this action be dismissed, even if this order notifying her of an additional

 3 extension is returned undeliverable.” (ECF No. 15.) Thus, Plaintiff had adequate warning that

 4 dismissal would result from noncompliance with the Court’s orders.

 5                                                   IV.

 6                           CONCLUSION AND RECOMMENDATION

 7          Based on the foregoing, IT IS HEREBY RECOMMENDED that this action be

 8 DISMISSED for Plaintiff’s failure to comply with orders of the court, failure to prosecute, and

 9 failure to state a cognizable claim for relief.

10          This findings and recommendations is submitted to the district judge assigned to this

11 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within twenty-

12 one (21) days of service of this recommendation, Plaintiff may file written objections to this

13 findings and recommendations with the Court and serve a copy on all parties. Such a document

14 should be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

15 district judge will review the magistrate judge’s findings and recommendations pursuant to 28

16 U.S.C. § 636(b)(1)(C). Plaintiff is advised that failure to file objections within the specified time

17 may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

18 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20

21 Dated:      July 29, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     6
